Citation Nr: 1212834	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1917 to June 1920, June 1922 to June 1923, October 1923 to April 1927, and February 1945 to January 1946.  The appellant asserts that she is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issue of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits was previously denied by the Board in a decision dated in March 1998, and the appellant did not appeal that decision.

2.  New evidence received since the time of the final March 1998 Board decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.



CONCLUSIONS OF LAW

1.  The March 1998 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. §§ 20.1100 (1997); currently, 38 U.S.C.A. § 7014(b) (West 2002), 38 C.F.R. §§ 3.156, 20.1100 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is new and material.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011).  A spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011).  38 C.F.R. § 3.50(a) (2011).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2011). 

Continuous cohabitation from the date of marriage to the date of the veteran's death is met where the evidence shows that any separation between the appellant and the veteran was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2011).  The statement of the surviving spouse regarding the reason for the separation from the veteran will be accepted in the absence of contradictory information.  Due weight will be given to findings of fact made in court decisions issued during the veteran's life on issues subsequently involved in determining whether the requirement of continuous cohabitation has been met.  38 C.F.R. § 3.53(b) (2011). 

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board denied entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits in March 1998.  That Board decision was not appealed, and VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1998 decision.  Therefore, the March 1998 Board decision is final.  38 U.S.C. § 7104(b) (West 1991), 38 C.F.R. §§ 20.1100 (1997); currently, 38 U.S.C.A. § 7014(b) (West 2002), 38 C.F.R. §20.1100 (2011).  See also 38 C.F.R. § 3.156(c).  The basis of the prior final denial was, in part, the Board's finding that the Veteran never indicated that he was or ever intended to be married to the appellant, and, through at least 1982, indicated that he was married to another person.  Thus, in order for the appellant's claim to be reopened, evidence must have been added to the record since the March 1998 Board decision that addresses either this basis or another basis of that decision. 

Evidence submitted and obtained since the March 1998 Board decision includes written statements from several people, received by VA in April 2008 and June 2010, which assert personal knowledge of the appellant's marriage to the Veteran, and, in the case of one such statement from R.P., asserts personal attendance at the wedding between the appellant and the Veteran at the Office of the City Mayor of Las Piñas City on September 20, 1981.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the appellant had a marriage to the Veteran valid under the law of the place where the parties resided at the time of marriage.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the appellant's claim. 

As a final matter, the Board notes that, in response to the appellant's December 2006 claim to reopen, the RO issued an August 2007 decision letter denying the claim, and the appellant did not file a notice of disagreement within one year of that letter.  However, one of the sworn statements asserting personal knowledge of the appellant's marriage to the Veteran, from R.O., was received by VA in April 2008.  As this evidence was new and material to the December 2006 claim and submitted prior to the expiration of the appeal period of the August 2007 decision letter, it is considered as having been filed in connection with the pending December 2006 claim to reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  Thus, the RO's August 2007 decision did not become final, and the last final decision on the matter of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits was the March 1998 Board decision.

Given the above, Board finds that new and material evidence has been submitted to reopen the issue of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits since the March 1998 Board decision.  On this basis, the issue of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is reopened.


ORDER

New and material evidence having been submitted, the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is reopened and, to that extent only, the appeal is granted.


REMAND

In response to the appellant's August 2009 notice of disagreement with the RO's August 2008 decision letter, the RO issued a statement of the case in December 2009, and subsequently issued a supplemental statement of the case in July 2011.  However, in both the statement of the case and supplemental statement of the case, the appellant's claim was denied on the basis that new and material evidence had not been received to reopen her previously denied claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits. 

Thus, the RO has not yet adjudicated the reopened claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits on its merits.  Consideration of the appellant's claim by the Board in the first instance, without initial RO consideration of the matter, would deprive the appellant of the "means to obtain 'one review on appeal to the Secretary.'"  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339, 1347 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002).  Therefore, the matter of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits must be remanded to the RO for adjudication. 

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the issue of entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


